Title: To Thomas Jefferson from Joseph Mathias Gérard de Rayneval, 8 May 1807
From: Rayneval, Joseph Mathias Gérard de
To: Jefferson, Thomas


                        
                            
                                8 May 1807
                            
                        
                        
                            Cest dans cette intime conviction quáprès la mort de mon frère j’ai fait des démarches pour faire valoir Ses droits. je me Suis
                            en conseq addressé à Mr. Otto, alors accrèdité auprès du Con et je joins aux pièces une extrait d’une de Ses lettres. En 1795 je voyois Souvent
                            Mr. Monroe et il étoit pleinement convaincu dela légitimi de mes reclamations. Mais je ne pouvois rien espérer par lui, parcequ’il n’étoit pas en faveur de M. John Adams, alors président, et que je l’étois encore moins, parceque durant sa
                            mission en france, il fit des demandes, et mit en avant une doctrine extravagante qui furenf repousses.
                        Je conçus quelquéspoir lors de l’élection de M. Jefferson, parceque j’avois eu avec lui de rapports de
                            confiance, que je puis prouver Ses Lettres. je me déterminai donc à
                            m’addresser au minister des relations extérieur pour faire appuyer
                            ma reclamation; et le général Bernadotte reçut et eff les instructions les plus précises à ces égard ainsi que le prouve la
                            lettre de M. de Talleyrand. D’ailleur M. Didelot puisse rappeller
                            que nous avons été voir ensemble ce général. Mais celui-ci nese rendit p
                            à Son poste.
                        Lorsque le Congrès envoya à Paris MM Davis, et Murrai  je ne
                            me  pas  pour traiter
                            avec le Gouvernement, j’eus plusieurs conférences avec Eux; je leur communiquai toutes les pièces: ils furent convaincus
                            dela justice de ma demande: toute fois ils m’observèrent que peut-être à titre de droit rigoureux, je pourrois être
                            regardé comme Soumis aux Sort des autres actionaires, mais qu’à titre de convenance le Congrès, considérant Sa dignité, ne
                            pouvoit se dispenser de prendre ma demande en considération, et l’un et l’autre me promirent leurs bons offices. Malheureusement je n’avois personne auprès du Congrès pour faire
                            officiellement des démarches en mon nom.
                        Enfin M. le Ray de Chaumont partit pour l’Amerique il y a environ deux ans; et comme il connoissoit parfaitement mon affaire, ayant asisté aux conférence avec MM Davis et Murrai, je lui remis copie de toutes les pièces avec
                            le projet de pétition que je joins ici, outre une lettre de M.
                            Jefferson appuyée par une de M. dela fayette. Mais je n’ai jusqu’ici recu aucune
                            nouveles de M. de Chaumont; ainsi j’ignore sil a fait ou non quelque démarche. On m’assûre qu’il revient en France.
                        Je dois le répéter ici, Si mon frère n’eû été qu’un simple
                            actionaire, c’est-à-dire, un Simple Spéculateur; il Seroit naturel
                            dele confondre avec les autres intéressés: mais  été pour rendre
                            hommage à son Zéle et aux Services rendus aux Etas-unis qu’on lui a offerts un lot. Les compagnies, je ne crain pas de le dire, ont fait ce qu’auroit dû fa le Congrès. Le dépouiller seroit donc un injustice, j’ose même dire un acte d’ingrate or je Suis intimement convaincu que ce n’e point l’intention du gouvernement améric je dis le gouvernement, parceque je pens que ma
                            demande étant principalement fondée Sur des considérations politiques. l’initiative appartient au Pouvoir exécutif Mais je ne puis à cet égard que hasard une opinion.
                        Note
                        Les compagnies réunies des ylinois et du Wabash ont concédés à mon frère un lot dans les terreins quelles avoient aquis des Sauvages: le motif de cette concession est
                            clairement exprimé dans la lettre des commissaires. Ceux-ci ont fait
                            à l’égard de mon frère ceque le Congrès auroit dû faire lui-même, et cequ’il a fait pour M.M. d’Estaing et La fayette.
                        Les Congrès ayant des dettes à payer, a trouvé une resource dans les terreins dont il est question; et préférant sa
                            convenance au droit, il Se les ont appropriés. Ainsi tous les associés ont été dépouillés de domaines légitimement aquis.
                        Considérant les Services importans rendus aux Etats-unis par mon frère; considérant que c’est lui qui a
                            négocié, Signé, et même provoque les traités conclus avec le Congrès, en fin qu’il a été le premier ministre plènipre. de France en Amérique, j’ai pensé qu’un
                            corps aussi vénérable que celui des representans dela Nation Américaine, dépositaire de Sa dignité, ne voudra point
                            priver mon frère, et après lui Ses héritiers d’un avantage obtenu pour Ses
                            Services; qui’l ne le confondroit point avec les autres actionaires et qu’il Saisiroit au contraire cette occasion pour
                                lui donner une marque d’estime et de reconnoissance.
                    